internal_revenue_service department of the treasury number release date u i l nos constitution avenue nw washington dc person to contact telephone number refer reply to cc fip plr-119889-01 date date legend central funds trust advisor distributor state m n dear this is in response to a request_for_ruling dated date and subsequent correspondence you submitted on behalf of the central funds as their authorized representative the ruling requested involves the continued qualification of certain dividends for the dividends-paid deduction under sec_561 and sec_852 of the internal_revenue_code facts trust is organized as a state business_trust and is registered as an open-end management investment_company under the investment_company act of u s c sec_80a-1 et seq as amended the act trust also is a series company under rule 18f-2 of the act with multiple portfolio series outstanding including all of the central funds each central fund has been and will continue to be operated in a manner intended to qualify it as a regulated_investment_company ric under sec_851 and will distribute all or substantially_all of its income to avoid being subject_to tax under sec_852 each central fund is treated as a separate corporation under sec_851 for purposes of the code except with respect to the definitional requirement of sec_851 plr-119889-01 -2- -2- central funds and certain other funds that are also portfolio series of trust along with central funds each a fund may each use their respective cash balances that have not been invested in portfolio securities to purchase shares of one or more of the central funds purchasing fund each a participating fund such an investment may not exceed m of the participating fund’s total assets the service providers for each of the participating funds will be the same as the service providers for each of the central funds advisor serves as the investor adviser transfer agent and custodian for each of the funds distributor serves as the distributor for the funds trust has adopted a shareholder servicing and distribution plan pursuant to rule 12b-1 under the act rule 12b-1 plan each of the funds has adopted the same rule 12b-1 plan which provides that no fund may bear expenses pursuant the rule 12b-1 plan in the aggregate in excess of n per annum of the average net assets of such fund advisor proposes to waive its advisory fee for each participating fund in an amount equal to the amount of any distribution and or service fee that such participating fund incurs under the rule 12b-1 plan in connection with its investment in a central fund each central fund has only one class of shares and no separate class of shares will be created for shares purchased by a participating fund all distributions to shareholders of a central fund will be made pro_rata to all shareholders of such central fund based on the net asset value of shares owned including any participating fund owning shares of the central fund similarly only one class of shares will be offered by each participating fund all distributions made by a participating fund will be made pro_rata to all shareholders of such participating fund based on the net asset value of shares owned and any rule 12b-1 plan expenses charged to a participating fund will be borne pro_rata by all shareholders of such participating fund in addition to the various expenses described above that will be charged to the funds such as transfer agency advisory custody and rule 12b-1 plan expenses each fund will be allocated those other expenses that are directly attributable to a particular fund including certain registration legal and audit and accounting fees other fixed expenses of trust that are not attributable to a particular fund such as trustees’ fees and certain other legal registration audit and accounting fees plr-119889-01 -3- -3- will be allocated pro_rata among the funds based upon the relative net assets of all funds law and analysis sec_851 defines a ric in part as a domestic_corporation registered under the act as a management company sec_851 limits the definition of a ric to a corporation meeting certain election gross_income and diversification requirements sec_851 provides a special rule for a ric having more than one fund this provision treats each fund as a separate corporation for all purposes of the code other than the definitional requirement of sec_851 a corporation that is a ric within the meaning of sec_851 and that is taxable under subchapter_m part i pays tax on its investment_company_taxable_income under sec_852 and on the excess if any of its net_capital_gain over its deduction for dividends_paid determined with reference to capital_gain dividends only under sec_852 sec_852 provides that a ric is not taxable under subchapter_m part i unless its deduction for dividends_paid as that term is defined in sec_561 with certain modifications for the taxable_year equals or exceeds a specified portion of its taxable_income with certain adjustments and its net tax-exempt_interest income sec_561 defines the deduction for dividends_paid for purposes of sec_852 to include dividends_paid during the taxable_year sec_561 applies the rules of sec_562 to determine which dividends are eligible for the deduction for dividends_paid under sec_561 sec_562 states that the term dividend except as otherwise provided includes only dividends described in sec_316 which provides a definition of dividends for purposes of corporate_distributions sec_316 defines the term dividend as any distribution_of_property made by a corporation to its shareholders out of its earnings_and_profits e_p accumulated after date or out of its e_p of the taxable_year computed as of the close of the taxable_year without diminution by reason of any distributions made during the taxable_year without regard to the amount of the e_p at the time the distribution was made plr-119889-01 -4- -4- sec_562 provides that the amount of any distribution shall not be considered as a dividend for purposes of computing the dividends_paid deduction under sec_561 unless the distribution is pro_rata does not prefer any shares of stock of a class over other shares of stock of that same class and does not prefer one class of stock over another class except to the extent that one class is entitled without reference to waivers of their rights by shareholders to be preferred each central fund and each participating fund has one class of shares this will not change waiver of the advisory fee as proposed and as described above will affect only shares of the participating funds each central fund is treated as a separate corporation pursuant to sec_851 therefore waiver of the advisory fee will not affect distributions made by a central fund to its shareholders some of which may be participating funds conclusion advisor’s waiver of its advisory fee for the participating funds as described in this ruling will have no effect on whether dividends_paid by each of the central funds will be eligible for the deduction for dividends_paid under sec_561 and sec_852 except as specifically ruled upon above no opinion is expressed or implied regarding the federal tax aspects of this transaction this ruling is directed only to the central funds sec_6110 provides that it may not be used or cited as precedent a copy of this letter should be attached to the federal_income_tax return of each central fund for each taxable_year it distributes dividends to participating funds and advisor waives a portion of its advisory fee to the participating fund as described in this ruling sincerely yours alvin j kraft chief branch office of associate chief_counsel financial institutions products enclosure copy of this letter copy for sec_6110 purposes cc
